—In a proceeding to invalidate an independent petition nominating Philip J. Nolan as a candidate of the Ratepayers against LILCO party as its candidate for the public office of Suffolk County Legislator for the Tenth Legislative District in a general election to be held on November 7, 1995, the appeal is from a judgment of the Supreme Court, Suffolk County (Floyd, J.), dated October 4, 1995, which granted the petition.
Ordered that the judgment is reversed, on the law and the facts, without costs or disbursements, the petition is denied, and the Suffolk County Board of Elections is directed to place the name of Philip J. Nolan on the appropriate ballot.
Absent a showing that the candidate actually participated in fraud or that the nominating petition was permeated with fraud, the invalidity of some signatures is not sufficient to invalidate the entire petition (see, Matter of Ferraro v McNab, 60 NY2d 601, 603; Matter of MacDougall v Board of Elections, 133 AD2d 198). We do not find that the appellant participated in fraudulent activity or that the petition was permeated with fraud. Moreover, the appellant’s concession that various *588signatures were invalid did not establish gross irregularities or fraud (see, Matter of Kogan v D’Angelo, 54 NY2d 781, 783). Mangano, P. J., Ritter, Santucci and Krausman, JJ., concur.